                                            Case 5:20-cv-07534-BLF Document 14 Filed 03/05/21 Page 1 of 11




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         SHIKEB SADDOZAI,
                                  11                                                       Case No. 20-07534 BLF (PR)
                                                        Plaintiff,
                                  12                                                       ORDER OF DISMISSAL WITH
Northern District of California




                                                                                           LEAVE TO AMEND; ADDRESSING
 United States District Court




                                  13             v.                                        OBJECTION TO DENIAL OF
                                                                                           PRIOR MOTION AND DENYING
                                  14                                                       REQUESTS FOR LIMITED
                                         M.B. ATCHLEY, et al.,                             APPOINTMENT OF COUNSEL
                                  15                                                       AND RECUSAL
                                                       Defendants.
                                  16                                                       (Docket Nos. 11)
                                  17

                                  18           Plaintiff, a state inmate, filed the instant pro se civil rights action pursuant to 42
                                  19   U.S.C. § 1983 against prison staff and officials at Salinas Valley State Prison (“SVPS”), as
                                  20   well as the Director of the California Department of Corrections and Rehabilitation
                                  21   (“CDCR”). Dkt. No. 1. Plaintiff’s motions for leave to proceed in forma pauperis will be
                                  22   addressed in a separate order. The Court also herein addresses Plaintiff’s “objection” to
                                  23   the denial of his motion for a temporary restraining order and several requests made
                                  24   therein. Dkt. No. 11.
                                  25

                                  26                                                 DISCUSION
                                  27   A.      Standard of Review
                                  28           A federal court must conduct a preliminary screening in any case in which a
                                            Case 5:20-cv-07534-BLF Document 14 Filed 03/05/21 Page 2 of 11




                                   1   prisoner seeks redress from a governmental entity or officer or employee of a
                                   2   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                   3   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   4   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   5   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   6   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   7           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   8   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   9   violated, and (2) that the alleged violation was committed by a person acting under the
                                  10   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  11   B.      Plaintiff’s Claims
                                  12           Plaintiff claims that during June through September 2020, he was repeatedly denied
Northern District of California
 United States District Court




                                  13   access to law library services and resources “which are essential services needed to initiate
                                  14   and maintain active court deadlines, appeals, grievances in pro se.” Dkt. No. 1 at 4.
                                  15   Plaintiff claims Defendants D. Farmer and S. Tomlinson were in charge of supervising the
                                  16   facility law library and repeatedly denied his request for law library access and restricted
                                  17   his ability to commence legal actions. Id. at 4-5. Plaintiff claims he notified Defendants
                                  18   Farmer, Tomlinson, Warden M. N. Atchley and Connie Gipson, the Director of the CDCR,
                                  19   through numerous requests and grievances of the denial to these services. Id. at 4. He
                                  20   claims Defendants Farmer and Tomlinson “failed and refused” to respond to his requests.
                                  21   Id. at 5. He claims Warden Atchley had the power to correct these problems but “failed to
                                  22   provide adequate or qualified staff, conspired or acted jointly under the color of state law,
                                  23   pursuant to a policy or custom with” Defendant Gipson. Id. at 6. Plaintiff claims
                                  24   Defendant Gipson is liable for Warden Atchley’s actions as a “policy-maker[], [who]
                                  25   writes regulations or gives orders, at least for the purpose of prison management.” Id.
                                  26   Plaintiff claims that his rights to meaningful access to the courts to be free from
                                  27   interference and retaliation were violated under the “I, V, IV, VI, VIII, XIV Amendments”
                                  28                                                 2
                                           Case 5:20-cv-07534-BLF Document 14 Filed 03/05/21 Page 3 of 11




                                   1   as well his right to due process under “V, IV, XIV” Amendments. Id. Plaintiff also asserts
                                   2   the Court has supplemental jurisdiction over his state law claims. Id.
                                   3          1.     Access to the Courts
                                   4          Prisoners have a constitutional right of access to the courts. See Lewis v. Casey,
                                   5   518 U.S. 343, 350 (1996); Bounds v. Smith, 430 U.S. 817, 821 (1977).1 To establish a
                                   6   claim for any violation of the right of access to the courts, the prisoner must prove that
                                   7   there was an inadequacy in the prison’s legal access program (e.g., law library or legal
                                   8   assistance) that caused him an actual injury. See Lewis, 518 U.S. at 349-51. To prove an
                                   9   actual injury, the prisoner must show that the inadequacy in the prison's program hindered
                                  10   his efforts to pursue a non-frivolous claim concerning his conviction or conditions of
                                  11   confinement. See id. at 351, 354-55.
                                  12          Plaintiff’s allegations are insufficient to state a denial of access to the courts claim
Northern District of California
 United States District Court




                                  13   because he has failed to allege actual injury. The only specific incident during this four
                                  14   month period which he describes in detail occurred on or about July 21, 2020, when
                                  15   Defendant Tomlinson “stole and kept” copies of his legal pleadings for a civil action, and
                                  16   then had him removed from the law library. Dkt. No. 1 at 7-8. Plaintiff claims generally
                                  17   that this incident caused him to “default” on his active court deadlines, appeals and
                                  18   grievances, without any specific detail as to what those matters involved. Id. at 8. Even
                                  19   assuming that this incident amounts to an inadequacy in the legal access program, Plaintiff
                                  20
                                       1
                                  21    The constitutional source of the right of access to the courts is not settled. See
                                       Christopher v. Harbury, 536 U.S. 403, 413-14 & 415 n.12 (2002); Lewis v. Casey, 518
                                  22   U.S. 343, 366-67 (1996) (Thomas, J., concurring). Supreme Court decisions have
                                       grounded the right in the Article IV Privileges and Immunities Clause, the First
                                  23   Amendment Petition Clause, the Fifth Amendment Due Process Clause, and the
                                       Fourteenth Amendment Equal Protection and Due Process Clauses. Christopher, 536 U.S.
                                  24   at 415 n.12 (citing cases). The Ninth Circuit also has found various constitutional sources
                                       for the right. See, e.g., Cornett v. Donovan, 51 F.3d 894, 897 (9th Cir. 1995) (right
                                  25   grounded in due process and equal protection clauses); Bradley v. Hall, 64 F.3d 1276,
                                       1279 (9th Cir. 1995) (use of prison grievance procedure protected by prisoner's right to
                                  26   meaningful access to courts along with broader right to petition government for redress of
                                       grievances); see also Soranno's Gasco, Inc. v. Morgan, 874 F.2d 1310, 1314 (9th Cir.
                                  27   1989) (nonprisoner case finding right of access to courts subsumed under 1st Amendment).

                                  28                                                  3
                                           Case 5:20-cv-07534-BLF Document 14 Filed 03/05/21 Page 4 of 11




                                   1   must still demonstrate that the alleged shortcomings in the program caused him an actual
                                   2   injury by hindering his efforts to pursue a legal claim. Lewis, 518 U.S. at 351.2 It is
                                   3   “actual prejudice with respect to contemplated or existing litigation, such as the inability to
                                   4   meet a filing deadline or to present a claim.” Id. at 348. Here, Plaintiff has failed to
                                   5   describe what non-frivolous claim concerning his conviction or conditions of confinement
                                   6   he was hindered from pursuing. See Lewis, 518 U.S. at 351, 354-55. Plaintiff shall be
                                   7   afforded one opportunity to file an amended complaint to attempt to allege sufficient facts
                                   8   to state a cognizable denial of access to the courts claim. If there was a specific deadline
                                   9   that he was prevented from meeting, he must identify the specific case number or
                                  10   grievance, the non-frivolous claim he was pursuing, and the actual injury he suffered due
                                  11   to the hindrance. Lastly, Plaintiff must specifically tie the actual injury he suffered to the
                                  12   actions of a specific Defendant.
Northern District of California
 United States District Court




                                  13          Plaintiff’s allegations are also insufficient to state a claim against Defendant
                                  14   Warden Atchley. A supervisor may be liable under section 1983 upon a showing of (1)
                                  15   personal involvement in the constitutional deprivation or (2) a sufficient causal connection
                                  16   between the supervisor’s wrongful conduct and the constitutional violation. Henry A. v.
                                  17   Willden, 678 F.3d 991, 1003-04 (9th Cir. 2012). Plaintiff claims Defendant Atchley had
                                  18   the power to correct these problems but “failed to provide adequate or qualified staff.”
                                  19   Dkt. No. 1 at 5-6. However, Plaintiff makes no allegation that Defendant Atchley was
                                  20   personally involved in the denial of access to the courts or that Defendant engaged in any
                                  21   specific wrongful conduct that is causally connected with the alleged constitutional
                                  22   violation. Furthermore, if Plaintiff fails to state a cognizable claim against any
                                  23   subordinate, it cannot be said that he can state a claim against the supervisor. Accordingly,
                                  24
                                       2
                                  25     Examples of impermissible hindrances include: a prisoner whose complaint was
                                       dismissed for failure to satisfy some technical requirement which, because of deficiencies
                                  26   in the prison’s legal assistance facilities, he could not have known; and a prisoner who had
                                       “suffered arguably actionable harm” that he wished to bring to the attention of the court,
                                  27   but was so stymied by the inadequacies of the library that he was unable even to file a
                                       complaint. Id.
                                  28                                                  4
                                          Case 5:20-cv-07534-BLF Document 14 Filed 03/05/21 Page 5 of 11




                                   1   the claim against Defendant Atchley will be dismissed but with leave to amend for
                                   2   Plaintiff to attempt to allege sufficient facts to state a claim if he can do so in good faith.
                                   3          Lasty, Plaintiff’s allegations against Defendant Gipson are also insufficient. If he is
                                   4   attempting to hold Defendant Gipson “liable for Warden Atchley’s actions,” then he must
                                   5   allege that Defendant Gipson was in a supervisory position over Warden Atchley. This is
                                   6   unlikely since Defendant Gipson, as Director of the CDCR, is not directly involved in the
                                   7   day-to-day operation of specific prisons like SVSP. Furthermore, Plaintiff claims that
                                   8   there was a conspiracy between Warden Atchley and Defendant Gipson “pursuant to a
                                   9   policy or custom.” Dkt. No. 1 at 6. However, a conspiracy is not itself a constitutional tort
                                  10   under 42 U.S.C. § 1983. Lacey v. Maricopa County, 693 F.3d 896, 935 (9th Cir. 2012) (en
                                  11   banc). It does not enlarge the nature of the claims asserted by the plaintiff, as there must
                                  12   always be an underlying constitutional violation. Id. Plaintiff has failed to do so.
Northern District of California
 United States District Court




                                  13   Furthermore, Plaintiff refers vaguely to a “policy or custom” without explaining that
                                  14   policy or custom. If he believes that his constitutional rights were violated because of an
                                  15   impermissible policy or custom, he may attempt to state a claim under Monell v. Dep't of
                                  16   Social Servs., 436 U.S. 658 (1978). To impose municipal liability under § 1983 for a
                                  17   violation of constitutional rights resulting from governmental inaction or omission, a
                                  18   plaintiff must show: “(1) that he possessed a constitutional right of which he or she was
                                  19   deprived; (2) that the municipality had a policy; (3) that this policy amounts to deliberate
                                  20   indifference to the plaintiff's constitutional rights; and (4) that the policy is the moving
                                  21   force behind the constitutional violation.” Oviatt By and Through Waugh v. Pearce, 954
                                  22   F.2d 1470, 1474 (9th Cir. 1992) (quoting City of Canton v. Harris, 489 U.S. 378, 389
                                  23   (1989) (internal quotation marks omitted). Plaintiff may attempt to state a Monell claim in
                                  24   the amended complaint if he can do so in good faith.
                                  25          In preparing an amended complaint, Plaintiff should keep the following principles
                                  26   in mind. Liability may be imposed on an individual defendant under § 1983 only if
                                  27   Plaintiff can show that the defendant proximately caused the deprivation of a federally
                                  28                                                   5
                                          Case 5:20-cv-07534-BLF Document 14 Filed 03/05/21 Page 6 of 11




                                   1   protected right. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988); Harris v. City of
                                   2   Roseburg, 664 F.2d 1121, 1125 (9th Cir. 1981). A person deprives another of a
                                   3   constitutional right within the meaning of section 1983 if he does an affirmative act,
                                   4   participates in another’s affirmative act or omits to perform an act which he is legally
                                   5   required to do, that causes the deprivation of which the plaintiff complains. See Leer, 844
                                   6   F.2d at 633.
                                   7          2.      Retaliation
                                   8          “Within the prison context, a viable claim of First Amendment retaliation entails
                                   9   five basic elements: (1) An assertion that a state actor took some adverse action against an
                                  10   inmate (2) because of (3) that prisoner’s protected conduct, and that such action (4) chilled
                                  11   the inmate’s exercise of his First Amendment rights, and (5) the action did not reasonably
                                  12   advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th
Northern District of California
 United States District Court




                                  13   Cir. 2005) (footnote omitted).
                                  14          Plaintiff claims generally that when his library time was cut short on July 21, 2020,
                                  15   it was “further subjection to retaliation, harassment.” Dkt. No. 1 at 8. However, his
                                  16   allegations are insufficient to establish all five elements for a retaliation claim. For
                                  17   example, while the denial of library access may be an adverse action and the protected
                                  18   conduct was the right to petition the government for a redress of grievances under the First
                                  19   Amendment, Plaintiff fails to connect the adverse action with the protected conduct, i.e.,
                                  20   that Defendants acted “because of” Plaintiff’s protected conduct, which is the second
                                  21   element. Furthermore, nowhere does Plaintiff allege that Defendant’s actions chilled the
                                  22   exercise of his First Amendment rights and that the action did not reasonably advance a
                                  23   legitimate correctional goal, the fourth and fifth elements. Plaintiff shall be afforded one
                                  24   opportunity to file an amended complaint to attempt to allege sufficient facts to state a
                                  25   cognizable retaliation claim against each Defendant he believes is liable.
                                  26          3.      Remaining Claims
                                  27          Aside from the claims discussed above, Plaintiff generally asserts violations of his
                                  28                                                  6
                                           Case 5:20-cv-07534-BLF Document 14 Filed 03/05/21 Page 7 of 11




                                   1   rights under the “I, V, IV, VI, VIII, XIV Amendments” as well his right to due process
                                   2   under “V, IV, XIV” Amendments. Dkt. No. 1 at 2. The Court has already discussed
                                   3   Plaintiff’s claim regarding access to the courts above, the constitutional source of which is
                                   4   not settled. See supra at 3, fn. 1. Perhaps that is why Plaintiff cited to multiple
                                   5   amendments in asserting this claim. However, if Plaintiff intended to assert any other
                                   6   specific claims, he may do so in the amended complaint provided he makes specific factual
                                   7   allegations in support. Plaintiff may also include state law claims, but he must specifically
                                   8   identify the claims he is raising under state law rather than assert that the Court may take
                                   9   supplemental jurisdiction over state law claims.
                                  10          With respect to the claim that his due process rights were violated, there are
                                  11   insufficient allegations to indicate that Plaintiff was denied some sort of process in the
                                  12   denial of access to the law library and resources. To the extent that he is implying that the
Northern District of California
 United States District Court




                                  13   lack of response to his requests and grievances constitutes a denial of due process, he is
                                  14   mistaken. California Code of Regulations, title 15 sections 1073 and 3084 grant prisoners
                                  15   in the county jails and state prisons a purely procedural right: the right to have a prison
                                  16   appeal.3 The regulations simply require the establishment of a procedural structure for
                                  17   reviewing prisoner complaints and set forth no substantive standards; instead, they provide
                                  18   for flexible appeal time limits, see Cal. Code Regs. tit. 15, § 3084.6, and, at most, that “no
                                  19   reprisal shall be taken against an inmate or parolee for filing an appeal,” id. § 3084.1(d). A
                                  20   provision that merely provides procedural requirements, even if mandatory, cannot form
                                  21   the basis of a constitutionally cognizable liberty interest. See Smith v. Noonan, 992 F.2d
                                  22   987, 989 (9th Cir. 1993); see also Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th Cir. 1996)
                                  23   (prison grievance procedure is procedural right that does not give rise to protected liberty
                                  24   interest requiring procedural protections of Due Process Clause); Buckley v. Barlow, 997
                                  25   F.2d 494, 495 (8th Cir. 1993) (same); Azeez v. DeRobertis, 568 F. Supp. 8, 10 (N.D. Ill.
                                  26
                                       3
                                  27     See Cal. Code of Regs. tit. 15 § 1073 (applicable to county jails), and § 3084, et seq.
                                       (applicable to state prisons).
                                  28                                                  7
                                            Case 5:20-cv-07534-BLF Document 14 Filed 03/05/21 Page 8 of 11




                                   1   1982) (same). A prison official’s failure to process grievances, without more, accordingly
                                   2   is not actionable under § 1983. See Buckley, 997 F.2d at 495; see also Ramirez v. Galaza,
                                   3   334 F.3d 850, 860 (9th Cir. 2003) (holding that prisoner’s claimed loss of a liberty interest
                                   4   in the processing of his appeals does not violate due process because prisoners lack a
                                   5   separate constitutional entitlement to a specific prison grievance system). Furthermore,
                                   6   although there certainly is a right to petition the government for redress of grievances (a
                                   7   First Amendment right), there is no right to a response or any particular action. See Flick
                                   8   v. Alba, 932 F.2d 728, 729 (8th Cir. 1991) (“prisoner's right to petition the government for
                                   9   redress ... is not compromised by the prison’s refusal to entertain his grievance.”).
                                  10   Accordingly, a due process claim based on his unanswered grievances fails to state a claim
                                  11   for relief.
                                  12   C.      Objection to Order Denying Motion for Temporary Restraining Order
Northern District of California
 United States District Court




                                  13           Early in this matter, Plaintiff filed a motion for a temporary restraining order
                                  14   directing Defendants to “cease and desist” from denying him access to the law library,
                                  15   threatening him with false disciplinary actions to obstruct his legal litigations, and
                                  16   interfering with his access to the courts, among other actions. Dkt. No. 5 at 2-3. The
                                  17   Court denied the motion without prejudice because Plaintiff had failed to satisfy all the
                                  18   requirements under Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 20
                                  19   (2008), i.e., likelihood of success on the merits, irreparable harm, balance of equities tips
                                  20   in his favor, and an injunction is in the public interest. Dkt. No. 10 at 2-3. Plaintiff has
                                  21   filed an objection to the Court’s decision, and requests the following: “1) courts provide
                                  22   plaintiff each citation relied on for ruling with copy of plaintiff’s original TRO pleadings,
                                  23   2) appointment of counsel for limited purpose to assist plaintiff with legal resources and
                                  24   services.” Dkt. No. 11 at 2. He also asserts “peremptory challenge” against the Court
                                  25   based on his belief that the Undersigned is “demonstrating personal bias, prejudice and [is]
                                  26   unable to be fair and impartial on preceding as for example: TRO to prevent irreparable
                                  27   harm.” Id. at 2.
                                  28                                                  8
                                          Case 5:20-cv-07534-BLF Document 14 Filed 03/05/21 Page 9 of 11




                                   1          The Court construes Plaintiff’s “objection” as a motion for reconsideration.
                                   2   However, there was nothing improper in the Court’s denial of Plaintiff’s motion for a
                                   3   TRO. This initial review order confirms that Plaintiff has yet to state cognizable claims
                                   4   against any named Defendant such that it cannot be said that he has established likelihood
                                   5   of success on the merits to warrant a TRO at this time. And where the court concludes the
                                   6   movant has failed to show a likelihood of success on the merits, the court, in its discretion,
                                   7   need not consider whether the movant would suffer irreparable injury. Guzman v. Shewry,
                                   8   552 F.3d 941, 948 (9th Cir. 2009). Accordingly, the motion for reconsideration of the
                                   9   denial of a TRO is DENIED.
                                  10          Plaintiff requests counsel for the “limited purpose to assist… with legal resources
                                  11   and services (i.e., legal copies, citations, envelopes, draft paper, legal research, etc.)
                                  12   necessary for due process, that are repeatedly denied to plaintiff.” Dkt. No. 11 at 2. The
Northern District of California
 United States District Court




                                  13   decision to request counsel to represent an indigent litigant under § 1915 is within “the
                                  14   sound discretion of the trial court and is granted only in exceptional circumstances.”
                                  15   Franklin v. Murphy, 745 F.2d 1221, 1236 (9th Cir. 1984). Plaintiff’s asserted grounds,
                                  16   which are challenges faced by all pro se prisoner plaintiffs, do not establish exceptional
                                  17   circumstances. Accordingly, the motion for limited appointment of counsel is DENIED
                                  18   for lack of exceptional circumstances. See Agyeman v. Corrections Corp. of America, 390
                                  19   F.3d 1101, 1103 (9th Cir. 2004); Rand, 113 F.3d at 1525; Terrell v. Brewer, 935 F.2d
                                  20   1015, 1017 (9th Cir. 1991); Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986).
                                  21          Lastly, with respect to Plaintiff’s “peremptory challenge” against the undersigned,
                                  22   the Court will construe the request as a motion for recusal. Motions to recuse a district
                                  23   court judge fall under two statutes, 28 U.S.C. § 144 and 28 U.S.C. § 455. The substantive
                                  24   standard for recusal under 28 U.S.C. § 144 and 28 U.S.C. § 455 is the same: Whether a
                                  25   reasonable person with knowledge of all the facts would conclude that the judge’s
                                  26   impartiality might reasonably be questioned. United States v. McTiernan, 695 F.3d 882,
                                  27   891 (9th Cir. 2012); Yagman v. Republic Ins., 987 F.2d 622, 626 (9th Cir. 1993) (citation
                                  28                                                   9
                                         Case 5:20-cv-07534-BLF Document 14 Filed 03/05/21 Page 10 of 11




                                   1   omitted). Sections 144 and 455 ask whether a reasonable person perceives a significant
                                   2   risk that the judge will resolve the case on a basis other than the merits. Clemens v. United
                                   3   States Dist. Ct. for the Cent. Dist. of Cal., 428 F.3d 1175, 1178 (9th Cir. 2005). The
                                   4   reasonable person in this context means a well-informed, thoughtful observer, as opposed
                                   5   to a hypersensitive or unduly suspicious person. Id.
                                   6          As a federal judge is presumed to be impartial, a substantial burden is imposed on
                                   7   the party claiming bias or prejudice to show that this is not the case. See United States v.
                                   8   Zagari, 419 F. Supp. 494, 501 (N.D. Cal. 1976). Plaintiff asserts that this Court has
                                   9   demonstrated “personal bias, prejudice and [is] unable to be fair and impartial on
                                  10   preceding as for example: TRO to prevent irreparable harm.” Dkt. No. 11 at 2. However,
                                  11   as the Court explained above, there was nothing improper in its denial of Plaintiff’s request
                                  12   for a TRO because his pleading was insufficient under the applicable law. See supra at 8.
Northern District of California
 United States District Court




                                  13   Plaintiff may appeal the decision to the Ninth Circuit, as indeed it appears that he already
                                  14   has, Dkt. No. 12, but otherwise has no basis for moving to recuse the Court from this
                                  15   matter. The motion for recusal is DENIED.
                                  16

                                  17                                          CONCLUSION
                                  18          For the foregoing reasons, the Court orders as follows:
                                  19          The complaint is DISMISSED with leave to amend. Within twenty-eight
                                  20   (28) days of the date this order is filed, Plaintiff shall file an amended complaint to state
                                  21   sufficient facts to state a deliberate indifference claim as described above. The amended
                                  22   complaint must include the caption and civil case number used in this order, Case No. C
                                  23   20-07534 BLF (PR), and the words “AMENDED COMPLAINT” on the first page. If
                                  24   using the court form complaint, Plaintiff must answer all the questions on the form in order
                                  25   for the action to proceed.
                                  26          The amended complaint supersedes the original, the latter being treated thereafter as
                                  27   non-existent. Ramirez v. Cty. Of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015).
                                  28                                                 10
                                          Case 5:20-cv-07534-BLF Document 14 Filed 03/05/21 Page 11 of 11




                                   1   Consequently, claims not included in an amended complaint are no longer claims and
                                   2   defendants not named in an amended complaint are no longer defendants. See Ferdik v.
                                   3   Bonzelet, 963 F.2d 1258, 1262 (9th Cir.1992).
                                   4             Failure to respond in accordance with this order in the time provided will
                                   5   result in the dismissal of this action without prejudice and without further notice to
                                   6   Plaintiff.
                                   7             The Clerk shall include two copies of the court’s complaint with a copy of this
                                   8   order to Plaintiff. Also in response to his request, the Clerk shall include a copy of
                                   9   Plaintiff’s TRO motion, filed under Docket No. 5, with a copy of this order.
                                  10             IT IS SO ORDERED.
                                  11   Dated: __March 5, 2021___________                                   ________________________
                                                                                                           BETH LABSON FREEMAN
                                  12
                                                                                                           United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal with Leave to Amend; Addressing Objection
                                       PRO-SE\BLF\CR.20\07534Saddozai_dwlta

                                  26

                                  27

                                  28                                                                  11
